Exhibit 10.1
 
 
International Speedway Corporation
$65,000,000 4.63% Series 2011A Senior Notes
due January 18, 2021
 
Note Purchase Agreement
 
Dated as of January 18, 2011
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                  Section     Heading   Page   Section 1.  
Authorization of Notes
    1          
 
       
Section 1.1.
 
Description of Notes
    1  
Section 1.2.
 
Interest Rate
    1          
 
        Section 2.  
Sale and Purchase of Notes
    2          
 
       
Section 2.1.
 
Series 2011A Notes
    2  
Section 2.2.
 
Additional Series of Notes
    2  
Section 2.3.
 
Subsidiary Guaranty
    3          
 
        Section 3.  
Closing
    4          
 
        Section 4.  
Conditions to Closing
    4          
 
       
Section 4.1.
 
Representations and Warranties
    4  
Section 4.2.
 
Performance; No Default
    5  
Section 4.3.
 
Compliance Certificates
    5  
Section 4.4.
 
Opinions of Counsel
    5  
Section 4.5.
 
Purchase Permitted By Applicable Law, Etc.
    6  
Section 4.6.
 
Sale of Other Notes
    6  
Section 4.7.
 
Payment of Special Counsel Fees
    6  
Section 4.8.
 
Private Placement Number
    6  
Section 4.9.
 
Changes in Corporate Structure
    6  
Section 4.10.
 
Subsidiary Guaranty
    6  
Section 4.11.
 
Funding Instructions
    6  
Section 4.12.
 
Proceedings and Documents
    7          
 
        Section 5.  
Representations and Warranties of the Company
    7          
 
       
Section 5.1.
 
Organization; Power and Authority
    7  
Section 5.2.
 
Authorization, Etc.
    7  
Section 5.3.
 
Disclosure
    7  
Section 5.4.
 
Organization and Ownership of Shares of Subsidiaries
    8  
Section 5.5.
 
Financial Statements; Material Liabilities
    8  
Section 5.6.
 
Compliance with Laws, Other Instruments, Etc.
    9  
Section 5.7.
 
Governmental Authorizations, Etc.
    9  
Section 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
    9  
Section 5.9.
 
Taxes
    9  
Section 5.10.
 
Title to Property; Leases
    10  
Section 5.11.
 
Licenses, Permits, Etc.
    10  
Section 5.12.
 
Compliance with ERISA
    10  
Section 5.13.
 
Private Offering by the Company
    11  

-i-



--------------------------------------------------------------------------------



 



                  Section     Heading   Page  
Section 5.14.
 
Use of Proceeds; Margin Regulations
    11  
Section 5.15.
 
Existing Indebtedness; Future Liens
    12  
Section 5.16.
 
Foreign Assets Control Regulations, Etc.
    12  
Section 5.17.
 
Status under Certain Statutes
    13  
Section 5.18.
 
Environmental Matters
    13  
Section 5.19.
 
Notes Rank Pari Passu
    13          
 
        Section 6.  
Representations of the Purchaser
    13          
 
       
Section 6.1.
 
Purchase for Investment
    13  
Section 6.2.
 
Accredited Investor
    14  
Section 6.3.
 
Source of Funds
    14          
 
        Section 7.  
Information as to Company
    16          
 
       
Section 7.1.
 
Financial and Business Information
    16  
Section 7.2.
 
Officer’s Certificate
    18  
Section 7.3.
 
Visitation
    19          
 
        Section 8.  
Payment of the Notes
    19          
 
       
Section 8.1.
 
Required Prepayments
    19  
Section 8.2.
 
Optional Prepayments with Make-Whole Amount
    20  
Section 8.3.
 
Allocation of Partial Prepayments
    20  
Section 8.4.
 
Maturity; Surrender, Etc.
    20  
Section 8.5.
 
Purchase of Notes
    20  
Section 8.6.
 
Make Whole Amount for the Series 2011A Notes
    21  
Section 8.7.
 
Change in Control
    22  
Section 8.8.
 
Prepayment in Connection with Asset Sales
    23          
 
        Section 9.  
Affirmative Covenants
    24          
 
       
Section 9.1.
 
Compliance with Law
    24  
Section 9.2.
 
Insurance
    24  
Section 9.3.
 
Maintenance of Properties
    24  
Section 9.4.
 
Payment of Taxes and Claims
    24  
Section 9.5.
 
Corporate Existence, Etc.
    25  
Section 9.6.
 
Notes to Rank Pari Passu
    25  
Section 9.7.
 
Additional Subsidiary Guarantors
    25  
Section 9.8.
 
Books and Records
    26          
 
        Section 10.  
Negative Covenants
    26          
 
       
Section 10.1.
 
Leverage Ratio
    26  
Section 10.2.
 
Interest Coverage Ratio
    26  
Section 10.3.
 
Priority Debt
    26  
Section 10.4.
 
Limitation on Liens
    26  
Section 10.5.
 
Sales of Assets
    29  
Section 10.6.
 
Merger and Consolidation
    29  

-ii-



--------------------------------------------------------------------------------



 



                  Section     Heading   Page  
Section 10.7.
 
Transactions with Affiliates
    30  
Section 10.8.
 
Terrorism Sanctions Regulations
    31          
 
        Section 11.  
Events of Default
    31          
 
        Section 12.  
Remedies on Default, Etc.
    33          
 
       
Section 12.1.
 
Acceleration
    33  
Section 12.2.
 
Other Remedies
    34  
Section 12.3.
 
Rescission
    34  
Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc.
    35          
 
        Section 13.  
Registration; Exchange; Substitution of Notes
    35          
 
       
Section 13.1.
 
Registration of Notes
    35  
Section 13.2.
 
Transfer and Exchange of Notes
    35  
Section 13.3.
 
Replacement of Notes
    36          
 
        Section 14.  
Payments on Notes
    37          
 
       
Section 14.1.
 
Place of Payment
    37  
Section 14.2.
 
Home Office Payment
    37          
 
        Section 15.  
Expenses, Etc.
    38          
 
       
Section 15.1.
 
Transaction Expenses
    38  
Section 15.2.
 
Survival
    38          
 
        Section 16.  
Survival of Representations and Warranties; Entire Agreement
    38          
 
        Section 17.  
Amendment and Waiver
    39          
 
       
Section 17.1.
 
Requirements
    39  
Section 17.2.
 
Solicitation of Holders of Notes
    39  
Section 17.3.
 
Binding Effect, Etc.
    40  
Section 17.4.
 
Notes Held by Company, Etc.
    40          
 
        Section 18.  
Notices
    40          
 
        Section 19.  
Reproduction of Documents
    41          
 
        Section 20.  
Confidential Information
    41          
 
        Section 21.  
Substitution of Purchaser
    42          
 
        Section 22.  
Miscellaneous
    43          
 
       
Section 22.1.
 
Successors and Assigns
    43  

-iii-



--------------------------------------------------------------------------------



 



                  Section     Heading   Page  
Section 22.2.
 
Payments Due on Non-Business Days
    43  
Section 22.3.
 
Accounting Terms
    43  
Section 22.4.
 
Severability
    43  
Section 22.5.
 
Construction
    43  
Section 22.6.
 
Counterparts
    44  
Section 22.7.
 
Governing Law
    44  
Section 22.8.
 
Jurisdiction and Process; Waiver of Jury Trial
    44  

-iv-



--------------------------------------------------------------------------------



 



         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 4.9
  —   Changes in Corporate Structure
 
       
Schedule 5.4
  —   Subsidiaries of the Company, Ownership of Subsidiary Stock
 
       
Schedule 5.5
  —   Financial Statements
 
       
Schedule 5.11
  —   Licenses, Permits, Etc.
 
       
Schedule 5.15
  —   Existing Indebtedness
 
       
Schedule 10.4
  —   Existing Liens
 
       
Exhibit 1
  —   Form of 4.63% Series 2011A Senior Notes due January 18, 2021
 
       
Exhibit 2.3
  —   Form of Subsidiary Guaranty
 
       
Exhibit 4.4(a)
  —   Form of Opinion of General Counsel to the Company
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel to the Company
 
       
Exhibit 4.4(c)
  —   Form of Opinion of Special Counsel to the Purchasers
 
       
Exhibit S
  —   Form of Supplement to Note Purchase Agreement

-v-



--------------------------------------------------------------------------------



 



International Speedway Corporation
1801 W. Int Speedway Blvd.
Daytona Beach, FL 32114-1243
$65,000,000 4.63% Series 2011A Senior Notes
due January 18, 2021
Dated as of
January 18, 2011
To the Purchasers Listed in
the Attached Schedule A:
Ladies and Gentlemen:
     International Speedway Corporation, a Florida corporation (the “Company”),
agrees with the Purchasers listed in the attached Schedule A (the “Purchasers”)
to this Note Purchase Agreement (this “Agreement”) as follows:
Section 1. Authorization of Notes.
     Section 1.1. Description of Notes. The Company will authorize the issue and
sale of the following Senior Notes:

                          Aggregate             Series and/or   Principal      
  Issue   Tranche   Amount   Interest Rate   Maturity Date  
Senior Notes
  Series 2011A   $65,000,000   4.63%   January 18, 2021

     The Senior Notes described above together with each Series of Additional
Notes that may from time to time be issued pursuant to the provisions of
Section 2.2 are collectively referred to as the “Notes” (such term shall also
include any such notes issued in substitution therefor pursuant to Section 13 of
this Agreement). The Series 2011A Notes shall be substantially in the form set
out in Exhibit 1, with such changes therefrom, if any, as may be approved by the
Purchasers and the Company. Certain capitalized terms used in this Agreement are
defined in Schedule B; references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.
     Section 1.2. Interest Rate. (a) The Series 2011A Notes shall bear interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
principal thereof from the date of issuance at its respective stated rate of
interest payable semi annually in arrears on the 18th day of January and July in
each year and at maturity commencing on July 18, 2011, until such principal sum
shall have become due and payable (whether at maturity, upon notice of
prepayment or otherwise) and, to the extent permitted by law, at the applicable
Default Rate on

 



--------------------------------------------------------------------------------



 



overdue payment of interest and, during the continuance of an Event of Default,
on such unpaid balance and on any overdue payment of any Make Whole Amount until
paid.
Section 2. Sale and Purchase of Notes.
     Section 2.1. Series 2011A Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in
Section 3, the Series 2011A Notes in the principal amount specified opposite
such Purchaser’s name in Schedule A at the purchase price of 100% of the
principal amount thereof. The obligations of each Purchaser hereunder are
several and not joint obligations and each Purchaser shall have no obligation
and no liability to any Person for the performance or nonperformance by any
other Purchaser hereunder.
     Section 2.2. Additional Series of Notes. The Company may, from time to
time, in its sole discretion but subject to the terms hereof, issue and sell one
or more additional Series of its unsecured promissory notes under the provisions
of this Agreement pursuant to a supplement (a “Supplement”) substantially in the
form of Exhibit S, provided that the aggregate principal amount of Notes of all
Series issued pursuant to all Supplements in accordance with the terms of this
Section 2.2 shall not exceed $400,000,000. Each additional Series of Notes (the
“Additional Notes”) issued pursuant to a Supplement shall be subject to the
following terms and conditions:
     (i) each Series of Additional Notes, when so issued, shall be
differentiated from all previous Series by sequential alphabetical designation
inscribed thereon;
     (ii) Additional Notes of the same Series may consist of more than one
different and separate tranches and may differ with respect to outstanding
principal amounts, maturity dates, interest rates and premiums, if any, and
price and terms of redemption or payment prior to maturity, but all such
different and separate tranches of the same Series shall vote as a single class
and constitute one Series;
     (iii) each Series of Additional Notes shall be dated the date of issue,
bear interest at such rate or rates, mature on such date or dates, be subject to
such mandatory and optional prepayment on the dates and at the premiums, if any,
have such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants as shall be
specified in the Supplement under which such Additional Notes are issued and
upon execution of any such Supplement, this Agreement shall be amended (a) to
reflect such additional covenants without further action on the part of the
holders of the Notes outstanding under this Agreement, provided, that any such
additional covenants shall inure to the benefit of all holders of Notes so long
as any Additional Notes issued pursuant to such Supplement remain outstanding,
and (b) to reflect such representations and warranties as are contained in such
Supplement for the benefit of the holders of such Additional Notes in accordance
with the provisions of Section 17;
     (iv) each Series of Additional Notes issued under this Agreement shall be
in substantially the form of Exhibit 1 to Exhibit S hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;

-2-



--------------------------------------------------------------------------------



 



     (v) the minimum principal amount of any Note issued under a Supplement
shall be $100,000, except as may be necessary to evidence the outstanding amount
of any Note originally issued in a denomination of $100,000 or more;
     (vi) all Additional Notes shall constitute Senior Indebtedness of the
Company and shall rank pari passu with all other outstanding Notes; and
     (vii) no Additional Notes shall be issued hereunder if at the time of
issuance thereof and after giving effect to the application of the proceeds
thereof, any Default or Event of Default shall have occurred and be continuing.
     The obligations of the Additional Purchasers to purchase any Additional
Notes shall be subject to the following conditions precedent, in addition to the
conditions specified in the Supplement pursuant to which such Additional Notes
may be issued:
     (a) Compliance Certificate. A duly authorized Senior Financial Officer
shall execute and deliver to each Additional Purchaser and each holder of Notes
an Officer’s Certificate dated the date of issue of such Series of Additional
Notes stating that such officer has reviewed the provisions of this Agreement
(including any Supplements hereto) and setting forth the information and
computations (in sufficient detail) required in order to establish whether after
giving effect to the issuance of the Additional Notes and after giving effect to
the application of the proceeds thereof, the Company is in compliance with the
requirements of Section 10.1 on such date (based upon the financial statements
for the most recent fiscal quarter ended prior to the date of such certificate).
     (b) Execution and Delivery of Supplement. The Company and each such
Additional Purchaser shall execute and deliver to each other a Supplement
substantially in the form of Exhibit S hereto.
     (c) Representations of Additional Purchasers. Each Additional Purchaser
shall have confirmed in the Supplement that the representations set forth in
Section 6 are true with respect to such Additional Purchaser on and as of the
date of issue of the Additional Notes.
     (d) Execution and Delivery of Guaranty Ratification. Provided a Guarantor
Release shall not have occurred, each Subsidiary Guarantor shall execute and
deliver a Guaranty Ratification substantially in the form attached to the
Subsidiary Guaranty.
     Section 2.3. Subsidiary Guaranty. (a) The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
Agreement dated as of even date herewith, which shall be substantially in the
form of Exhibit 2.3 attached hereto, and otherwise in accordance with the
provisions of Section 9.7 hereof (the “Subsidiary Guaranty”).

-3-



--------------------------------------------------------------------------------



 



     (b) Subject to Section 9.7(a), the holders of the Notes agree to discharge
and release any Subsidiary Guarantor from the Subsidiary Guaranty upon the
written request of the Company, provided that (i) such Subsidiary Guarantor has
been released and discharged (or will be released and discharged concurrently
with the release of such Subsidiary Guarantor under the Subsidiary Guaranty) as
an obligor and guarantor under and in respect of the Bank Credit Agreement and
the Company so certifies to the holders of the Notes in a certificate of a
Responsible Officer, (ii) at the time of such release and discharge, the Company
shall deliver a certificate of a Responsible Officer to the holders of the Notes
stating that no Default or Event of Default exists, and (iii) if any fee or
other form of consideration is given to any holder of Indebtedness of the
Company expressly for the purpose of such release, holders of the Notes shall
receive equivalent consideration (a “Guarantor Release”).
Section 3. Closing.
     The sale and purchase of the Series 2011A Notes to be purchased by each
Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
Street, Chicago, Illinois 60603 at 10:00 a.m. Central time, at a closing (the
“Closing”) on January 18, 2011 or on such other Business Day thereafter on or
prior to January 31, 2011 as may be agreed upon by the Company and the
Purchasers. On the Closing Date, the Company will deliver to each Purchaser the
Series 2011A Notes to be purchased by such Purchaser in the form of a single
Series 2011A Note (or such greater number of Series 2011A Notes in denominations
of at least $100,000 as such Purchaser may request) dated the date of the
Closing Date and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to Account Number 898033992669, at Bank of America, Tampa, FL, ABA
Number 026009593, in the Account Name of “International Speedway Corporation.”
If, on the Closing Date, the Company shall fail to tender such Series 2011A
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s reasonable satisfaction, such Purchaser shall, at such Purchaser’s
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.
Section 4. Conditions to Closing.
     Each Purchaser’s obligation to purchase and pay for the Series 2011A Notes
to be sold to such Purchaser at the Closing is subject to the fulfillment to
such Purchaser’s reasonable satisfaction, prior to or at the Closing, of the
following conditions:
     Section 4.1. Representations and Warranties.
     (a) Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.

-4-



--------------------------------------------------------------------------------



 



     (b) Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of the Closing.
     Section 4.2. Performance; No Default. The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement and the Subsidiary Guaranty required to be performed
or complied with by the Company and each such Subsidiary Guarantor prior to or
at the Closing, and after giving effect to the issue and sale of the
Series 2011A Notes (and the application of the proceeds thereof as contemplated
by Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10 hereof had such Sections applied since such date.
     Section 4.3. Compliance Certificates.
     (a) Officer’s Certificate of the Company. The Company shall have delivered
to such Purchaser an Officer’s Certificate, dated the Closing Date, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
     (b) Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the Closing Date, certifying as to the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the Series 2011A Notes and this Agreement.
     (c) Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the Closing Date, certifying that the conditions specified in Sections 4.1(b),
4.2 and 4.9 have been fulfilled.
     (d) Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate of its Secretary
or Assistant Secretary, dated the Closing Date, certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Subsidiary Guaranty.
     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the Closing
Date (a) from Gary Crotty, General Counsel of the Company, covering the matters
set forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers), (b) from Baker Botts L.L.P., special counsel for the Company,
covering the matters set forth in Exhibit 4.4(b) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers), and (c) from

-5-



--------------------------------------------------------------------------------



 



Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(c) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.
     Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Series 2011A Notes shall (a) be permitted
by the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.
     Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Series 2011A Notes to be purchased by it at the Closing as
specified in Schedule A.
     Section 4.7. Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
Date, the reasonable fees, reasonable charges and reasonable disbursements of
the Purchasers’ special counsel referred to in Section 4.4 to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the Closing Date.
     Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Series 2011A Notes.
     Section 4.9. Changes in Corporate Structure. Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of organization or,
except as reflected in Schedule 4.9, been a party to any merger or
consolidation, or shall have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.
     Section 4.10. Subsidiary Guaranty. The Subsidiary Guaranty shall have been
duly authorized, executed and delivered by each Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.
     Section 4.11. Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming (i) the
name and address of the transferee bank, (ii)

-6-



--------------------------------------------------------------------------------



 



such transferee bank’s ABA number and (iii) the account name and number into
which the purchase price for the Series 2011A Notes is to be deposited.
     Section 4.12. Proceedings and Documents. All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
Section 5. Representations and Warranties of the Company.
     The Company represents and warrants to each Purchaser that:
     Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the
Series 2011A Notes and to perform the provisions hereof and thereof.
     Section 5.2. Authorization, Etc. This Agreement and the Notes to be issued
on the Closing Date have been duly authorized by all necessary corporate action
on the part of the Company, and this Agreement constitutes, and upon execution
and delivery thereof each such Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     Section 5.3. Disclosure. The Company, through its agent, Banc of America
Securities LLC, has delivered to you and each other Purchaser a copy of a
Private Placement Memorandum, dated November 2010 (the “Memorandum”), relating
to the transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. This Agreement, the Memorandum, information
contained in public filings with the Securities and Exchange Commission from and
after November 30, 2009 (“Public Filings”), the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and the financial
statements listed in Schedule 5.5, in each case, delivered (or deemed delivered
for purposes of Public Filings) to the Purchasers prior to November 23, 2010
(this Agreement, the Memorandum, the Public Filings and such documents,
certificates or other writings and such financial statements being referred

-7-



--------------------------------------------------------------------------------



 



to, collectively, as the “Disclosure Documents”), taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since November 30, 2009, there has been no change in the financial
condition, operations, business or properties of the Company or any of its
Subsidiaries except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that would reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents. The
Company makes no representations as to projections contained in the Disclosure
Documents other than that such projections are based on information that the
Company believed to be accurate as of the date of such projections, and that
such projections were calculated in a manner the Company believed to be
reasonable as of the date of such projections.
     Section 5.4. Organization and Ownership of Shares of Subsidiaries.
Schedule 5.4 contains (except as noted therein) a complete and correct list of
the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.
     (a) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
     (b) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
     (c) No Subsidiary is a party to, or otherwise subject to, any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
     Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and

-8-



--------------------------------------------------------------------------------



 



notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Company and its Subsidiaries do
not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in the Disclosure Documents.
     Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Series 2011A
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
Material agreement or instrument to which the Company or any Subsidiary is bound
or by which the Company or any Subsidiary or any of their respective properties
may be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.
     Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Series 2011A Notes.
     Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
     Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability

-9-



--------------------------------------------------------------------------------



 



or validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. The Company
knows of no basis for any other tax or assessment that would reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of federal, state or
other taxes for all fiscal periods are adequate. The federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended November 30,
2007.
     Section 5.10. Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties which the Company
and its Subsidiaries own or purport to own that individually or in the aggregate
are Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business and except for the sale of 380
Development LLC), in each case free and clear of Liens prohibited by this
Agreement. All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.
     Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,
     (a) the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others,
except, in each case, as would not reasonably be expected to result in a
Material Adverse Effect;
     (b) no product of the Company or any of its Subsidiaries infringes in any
Material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person, except, in each case, as would not reasonably
be expected to result in a Material Adverse Effect; and
     (c) there is no Material violation by any Person of any right of the
Company or any of its Subsidiaries with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by the Company or any of its Subsidiaries, except, in each case, as
would not reasonably be expected to result in a Material Adverse Effect.
     Section 5.12. Compliance with ERISA. (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event,

-10-



--------------------------------------------------------------------------------



 



transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 436 or 430 of the Code or section 4068 of ERISA, other than such
liabilities or Liens as would not be individually or in the aggregate result in
a Material Adverse Effect.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report (if applicable), did not exceed the aggregate current value of the assets
of such Plan allocable to such benefit liabilities. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.
     (c) The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
     (d) The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
     (e) The execution and delivery of this Agreement and the issuance and sale
of the Series 2011A Notes hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
a tax would be imposed pursuant to Section 4975(c)(1)(A) (D) of the Code. The
representation by the Company in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of each Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Series 2011A Notes to be purchased by such Purchaser.
     Section 5.13. Private Offering by the Company. Neither the Company nor any
one acting on the Company’s behalf has offered the Series 2011A Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than five (5) other Institutional
Investors, each of which has been offered the Series 2011A Notes in connection
with a private sale for investment. Neither the Company nor any one acting on
its behalf has taken, or will take, any action that would subject the issuance
or sale of the Series 2011A Notes to the registration requirements of Section 5
of the Securities Act or to the registration requirements of any securities or
blue sky laws of any applicable jurisdiction.
     Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Series 2011A Notes to refinance existing
Indebtedness and for general corporate purposes of the Company. No part of the
proceeds from the sale of the Series 2011A Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any

-11-



--------------------------------------------------------------------------------



 



margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
     Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of November 30, 2010, since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of the
Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary, and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary, that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
     (b) Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
     Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the sale
of the Series 2011A Notes by the Company hereunder nor its use of the proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
     (b) Neither the Company nor any Subsidiary is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti Terrorism Order or,
to the knowledge of the Company, engages in any dealings or transactions with
any such Person. The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.

-12-



--------------------------------------------------------------------------------



 



     (c) No part of the proceeds from the sale of the Series 2011A Notes
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or any one else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, assuming in all cases that such Act applies to the Company.
     Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or is subject to
regulation under the Public Utility Holding Company Act of 2005, as amended, the
ICC Termination Act of 1995, as amended, or the Federal Power Act, as amended.
     Section 5.18. Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any liability or has received any notice of any
liability, and no proceeding has been instituted raising any liability against
the Company or any of its Subsidiaries or any of their respective real
properties now or formerly owned, leased or operated by any of them, or other
assets, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as would not reasonably be expected to result
in a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.
     (c) Neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in each case in a
manner contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.
     (d) All buildings on all real properties now owned, leased or operated by
the Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.
     Section 5.19. Notes Rank Pari Passu. The obligations of the Company under
this Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Indebtedness (actual or contingent) of the Company, including,
without limitation, all senior unsecured Indebtedness of the Company described
in Schedule 5.15 hereto.
Section 6. Representations of the Purchaser.
     Section 6.1. Purchase for Investment. Each Purchaser severally represents
to the Company and the Subsidiary Guarantors that it is purchasing the
Series 2011A Notes for its own account or for one or more separate accounts
maintained by it or for the account of one or more pension or trust funds and
not with a view to the distribution thereof (other than any Notes

-13-



--------------------------------------------------------------------------------



 



purchased by Banc of America Securities LLC on the Closing Date which are
intended to be resold to a “qualified institutional buyer” pursuant to Rule 144A
of the Securities Act), provided that the disposition of such Purchaser’s or
such pension or trust funds’ property shall at all times be within such
Purchaser’s or such pension or trust funds’ control. Each Purchaser understands
that the Series 2011A Notes have not been registered under the Securities Act
and may be resold only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Series 2011A Notes.
     Section 6.2. Accredited Investor. Each Purchaser represents to the Company
and the Subsidiary Guarantors that it is an “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act acting
for its own account (and not for the account of others) or as a fiduciary or
agent for others (which others are also “accredited investors”). Each Purchaser
further represents to the Company and the Subsidiary Guarantors that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Series 2011A
Notes.
     Section 6.3. Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Series 2011A Notes to be purchased by such Purchaser hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in

-14-



--------------------------------------------------------------------------------



 



writing pursuant to this clause (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, as of the last day of its most recent calendar
quarter, the QPAM does not own a 10% or more interest in the Company and no
person controlling or controlled by the QPAM (applying the definition of
“control” in Section V(e) of the QPAM Exemption) owns a 20% or more interest in
the Company (or less than 20% but greater than 10%, if such person exercises
control over the management or policies of the Company by reason of its
ownership interest) and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA or the Code.
As used in this Section 6.3, the terms “governmental plan” and “separate
account” shall have the respective meanings assigned to such terms in section 3
of ERISA and the term “employee benefit plan” means an employee benefit plan as
defined in Section 3 of ERISA or a “plan” as defined in Section 4975 of the
Code.

-15-



--------------------------------------------------------------------------------



 



Section 7. Information as to Company.
     Section 7.1. Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:
     (a) Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year),
     (i) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the Securities and Exchange Commission
within the time period specified above the Company’s Quarterly Report on Form
10-Q prepared in compliance with the requirements therefor shall be deemed to
satisfy the requirements of this Section 7.1(a) and, provided, further, that the
Company shall be deemed to have made such delivery of such Form 10-Q if it shall
have timely made such Form 10-Q available on “EDGAR” and on its home page on the
worldwide web (at the date of this Agreement located at:
http//www.internationalspeedwaycorporation.com), such availability and notice
thereof being referred to as “Electronic Delivery”;
     (b) Annual Statements — within 105 days after the end of each fiscal year
of the Company,
     (i) a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of

-16-



--------------------------------------------------------------------------------



 



operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that filing with the Securities and Exchange
Commission within the time period specified above of the Company’s Annual Report
on Form 10-K for such fiscal year (together with the Company’s annual report to
shareholders, if any, prepared pursuant to Rule 14a 3 under the Exchange Act)
prepared in accordance with the requirements therefor shall be deemed to satisfy
the requirements of this Section 7.1(b)), provided, further, that the Company
shall be deemed to have made such delivery of such Form 10-K if it shall have
timely made Electronic Delivery thereof;
     (c) SEC and Other Reports — except for filings referred to in
Section 7.1(a) and (b) above, promptly upon their becoming available and, to the
extent applicable, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Company or any Subsidiary to its principal lending
banks as a whole (excluding information sent to such banks in the ordinary
course of administration of a bank facility, such as information relating to
pricing and borrowing availability) or to its public securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the Securities and Exchange Commission and of all press releases and other
statements made available generally by the Company or any Subsidiary to the
public concerning developments that are Material), provided, that the Company
shall be deemed to have made such delivery of any such reports or documents if
it shall have timely made Electronic Delivery thereof;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becomes aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(g), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becomes aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
     (i) with respect to any Plan, any reportable event, as defined in Section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date thereof;
or

-17-



--------------------------------------------------------------------------------



 



     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (iii) any event, transaction or condition that would result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the imposition of a penalty or excise tax under the
provisions of the Code relating to employee benefit plans, or the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect;
     (g) Supplements — promptly and in any event within 10 Business Days after
the execution and delivery of any Supplement, a copy thereof; and
     (h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.
     Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied by a certificate of a Senior Financial Officer
setting forth (or, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to each
holder of Notes):
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.6 hereof, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); provided that, if neither the Company
nor any Subsidiary, as the context requires, has

-18-



--------------------------------------------------------------------------------



 



incurred Priority Debt, or incurred a Lien, or sold a Substantial Part of the
assets of the Company and its Subsidiaries or entered into a merger or
consolidation during the relevant period covered by such certificate, then such
certificate shall state such fact and information and calculations with respect
to Sections 10.3, 10.4, 10.5 and/or 10.6, as the case may be, need not be
included in such certificate; and
     (b) Event of Default — a statement that such officer has reviewed the
relevant terms hereof such review shall not have disclosed the existence during
the quarterly or annual period covered by the statements then being furnished of
any condition or event that constitutes a Default or an Event of Default or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.
     Section 7.3. Visitation. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing, provided that such visits shall be limited to no more than
once in any fiscal year of the Company; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers to make copies and extracts therefrom (other
than materials which the Company or its Subsidiaries may not disclose without
violating a confidentiality obligation binding upon it), and to discuss their
respective affairs, finances and accounts with their respective officers, all at
such times and as often as may be requested,
provided, however, that in no event shall the Company or a Subsidiary be
required to (i) provide or authorize its independent public accountants to
provide tax returns to any holder other than the first five pages of the federal
tax forms 1120 and 1065, without including any Schedule K-1s attached thereto,
or (ii) disclose any information which is the subject of attorney-client
privilege or attorney’s work product privilege properly asserted by the Company
or any Subsidiary to prevent the loss of such privilege in connection with such
information.
Section 8. Payment of the Notes.
     Section 8.1. Required Prepayments. The entire unpaid principal amount of
the Series 2011A Notes shall become due and payable on January 18, 2021.

-19-



--------------------------------------------------------------------------------



 



     Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 10% of the
original aggregate principal amount of the Notes to be prepaid in the case of a
partial prepayment at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make Whole
Amount determined for the prepayment date with respect to such principal amount
of each Note then outstanding. The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
30 days and not more than 60 days prior to the date fixed for such prepayment.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated respective
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of each such Make Whole Amount as of the
specified prepayment date.
     Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes, other than any offer of prepayment of the Notes
pursuant to Sections 8.7 or 8.8 that has been rejected by any holder or holders
of Notes, the aggregate principal amount of the Notes to be prepaid shall be
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment. All regularly scheduled partial prepayments
made with respect to any Series of Additional Notes pursuant to any Supplement
shall be allocated as provided therein.
     Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and Make
Whole Amount as aforesaid, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall be surrendered to the Company and
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.
     Section 8.5. Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement
(including any Supplement) and the Notes or (b) pursuant to an offer to purchase
made by the Company or an Affiliate pro rata to the holders of all Notes at the
time outstanding upon the same terms and conditions. Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 10
Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the

-20-



--------------------------------------------------------------------------------



 



remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 5 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.
     Section 8.6. Make Whole Amount for the Series 2011A Notes. The term “Make
Whole Amount” means with respect to any Note an amount equal to the excess, if
any, of the Discounted Value of the Remaining Scheduled Payments with respect to
the Called Principal of such Note, minus the amount of such Called Principal,
provided that the Make Whole Amount may in no event be less than zero. For the
purposes of determining the Make Whole Amount, the following terms have the
following meanings with respect to the Called Principal of such Note:
     “Called Principal” means, the principal of the Note that is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.
     “Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Note is payable) equal to the Reinvestment
Yield.
     “Reinvestment Yield” means, 0.50% plus the yield to maturity calculated by
using (i) the yields reported, as of 10:00 A.M. (New York City time) on the
second Business Day preceding the Settlement Date on screen “PX 1” on the
Bloomberg Financial Market Service (or such other display as may replace Page
PX1) on Bloomberg for the most recently issued actively traded on the run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.
     In the case of each determination under clause (i) or clause (ii), as the
case may be, of the preceding paragraph, such implied yield will be determined,
if necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less

-21-



--------------------------------------------------------------------------------



 



than such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
     “Remaining Average Life” means, the number of years (calculated to the
nearest one twelfth year) obtained by dividing (i) such Called Principal into
(ii) the sum of the products obtained by multiplying (a) the principal component
of each Remaining Scheduled Payment by (b) the number of years (calculated to
the nearest one twelfth year) that will elapse between the Settlement Date and
the scheduled due date of such Remaining Scheduled Payment.
     “Remaining Scheduled Payments” means, all payments of such Called Principal
and interest thereon that would be due after the Settlement Date if no payment
of such Called Principal were made prior to its scheduled due date, provided
that if such Settlement Date is not a date on which interest payments are due to
be made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.
     “Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.
     Section 8.7. Change in Control.
     (a) Notice of Change in Control. The Company will, within 15 Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
Such notice shall contain and constitute an offer to prepay Notes of each Series
as described in subparagraph (b) of this Section 8.7 and shall be accompanied by
the certificate described in subparagraph (e) of this Section 8.7.
     (b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date"), which date shall be not less than 20 days and not more than 30 days
after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the 20th day
after the date of such offer).
     (c) Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a written notice of such
acceptance or rejection to be delivered to the Company at least 10 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to timely
respond in writing

-22-



--------------------------------------------------------------------------------



 



to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.
     (d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without any
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date.
     (e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.
     (f) “Change in Control” Defined. “Change in Control” means any of the
following events or circumstances:
     (i) the France Family shall fail to own capital stock of the Company which
represents a majority of the voting power of the Company or (ii) during any
period of up to 12 consecutive months, commencing after the Closing Date,
individuals who at the beginning of such 12 month period were directors of the
Company (together with any new director whose election by the Company’s Board of
Directors or whose nomination for election by the Company’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the Company then in office.
     Section 8.8. Prepayment in Connection with Asset Sales. If the Company is
required, in accordance with Section 10.5, to offer to prepay the Notes using
the proceeds of a sale of a Substantial Part of the assets of the Company and
its Subsidiaries, the Company will give written notice thereof to each holder of
a Note, which notice shall describe such sale in reasonable detail and (a) refer
specifically to this Section 8.8, (b) specify the pro rata portion of each Note
being so offered to be so prepaid (determined based on the unpaid principal
amount of each Note in proportion to the aggregate unpaid principal of all Notes
at the time outstanding), (c) specify a date not less than 30 days and not more
than 60 days after the date of such notice (the “Asset Sale Prepayment Date”)
and specify the Asset Sale Response Date (as defined below) and (d) offer to
prepay on the Asset Sale Prepayment Date such pro rata portion of each Note,
together with interest accrued thereon to the Asset Sale Prepayment Date. Each
holder of a Note shall notify the Company of such holder’s acceptance or
rejection of such offer by giving written notice thereof to the Company on a
date at least 10 days prior to the Asset Sale Prepayment Date (such date 10 days
prior to the Asset Sale Prepayment Date being the “Asset Sale Response Date”),
and the Company shall prepay on the Asset Sale Prepayment Date such pro rata
portion

-23-



--------------------------------------------------------------------------------



 



of each Note held by the holders who have accepted such offer in accordance with
this Section 8.8 at a price in respect of each Note held by such holder equal to
100% of the principal amount of such pro rata portion, together with interest
accrued thereon to the Asset Sale Prepayment Date but without any Make-Whole
Amount or other premium; provided, however, that the failure by a holder of any
Note to respond to such offer in writing on or before the Asset Sale Response
Date shall be deemed to be a rejection of such offer.
Section 9. Affirmative Covenants.
     The Company covenants that so long as any of the Notes are outstanding:
     Section 9.1. Compliance with Law. Without limiting Section 10.8, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated except for any non-maintenance that would not reasonably
be expected to have a Material Adverse Effect.
     Section 9.3. Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     Section 9.4. Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary not

-24-



--------------------------------------------------------------------------------



 



permitted by Section 10.4, provided that neither the Company nor any Subsidiary
need pay any such tax or assessment or claims if (i) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the non-filing or
nonpayment, as the case may be, of all such taxes and assessments in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
     Section 9.5. Corporate Existence, Etc. Subject to Sections 10.6, the
Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 10.5 and 10.6 the Company will at all
times preserve and keep in full force and effect the legal existence of each of
its Subsidiaries (unless merged into the Company or a Subsidiary) and all rights
and franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such legal existence, right or franchise would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company ranking pari passu as against the assets of
the Company with all other Notes from time to time issued and outstanding
hereunder without any preference among themselves and pari passu with all
Indebtedness outstanding under the Bank Credit Agreement, the Indenture and all
other present and future unsecured Indebtedness (actual or contingent) of the
Company which is not expressed to be subordinate or junior in rank to any other
unsecured Indebtedness of the Company.
     Section 9.7. Material Subsidiaries; Additional Subsidiary Guarantors.
(a) The Company will at all times cause each wholly-owned Domestic Subsidiary
that is a Material Subsidiary (other than any Excluded Subsidiary) to be a
Subsidiary Guarantor.
     (b) In addition to the requirements of Section 9.7(a), the Company will
cause any Subsidiary which is required by the terms of the Bank Credit Agreement
to become a party to, or otherwise guarantee, Indebtedness in respect of the
Bank Credit Agreement, to enter into the Subsidiary Guaranty and deliver to each
of the holders of the Notes (concurrently with the incurrence of any such
obligation pursuant to the Bank Credit Agreement) the following items:
          (1) a joinder agreement in respect of the Subsidiary Guaranty;
     (2) a certificate signed by an authorized Responsible Officer of the
Company making representations and warranties to the effect of those contained
in Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and
     (3) an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of the Notes reasonably satisfactory to the
Required Holders, to the effect that the Subsidiary Guaranty by such Person has
been duly authorized, executed and delivered and that the Subsidiary Guaranty
constitutes the legal,

-25-



--------------------------------------------------------------------------------



 



valid and binding contract and agreement of such Person enforceable in
accordance with its terms, except as an enforcement of such terms may be limited
by bankruptcy, insolvency, fraudulent conveyance and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.
     Section 9.8. Books and Records. The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be.
Section 10. Negative Covenants.
     The Company covenants that so long as any of the Notes are outstanding:
     Section 10.1. Leverage Ratio. The Company will not permit the Leverage
Ratio to exceed 3.50 to 1.00, as of the last day of each fiscal quarter of the
Company.
     Section 10.2. Interest Coverage Ratio. The Company will not permit the
Interest Coverage Ratio to be less than 2.00 to 1.0, as of the last day of each
fiscal quarter of the Company.
     Section 10.3. Priority Debt. The Company will not at any time permit the
aggregate amount of all Priority Debt to exceed 15% of Consolidated Net Worth
(Consolidated Net Worth to be determined as of the end of the then most recently
ended fiscal quarter of the Company).
     Section 10.4. Limitation on Liens. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist (upon the happening of a contingency or otherwise) any Lien
on or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits except:
     (a) Liens for taxes, assessments or other governmental charges that are not
yet due and payable or the payment of which is not at the time required by
Section 9.4;
     (b) any Liens in connection with attachments or judgments (including
judgment or appeal bonds), unless the judgment it secures shall not, within
60 days after the entry thereof, have been discharged or execution thereof
stayed pending appeal, or shall not have been discharged within 60 days after
the expiration of any such stay;
     (c) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums more than 90 days
delinquent or which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been maintained in accordance with GAAP)
and Liens to secure the performance of bids,

-26-



--------------------------------------------------------------------------------



 



tenders, leases, or trade contracts, or to secure statutory obligations
(including obligations under workers compensation, unemployment insurance and
other social security legislation), surety or appeal bonds or other Liens
incurred in the ordinary course of business and not in connection with the
borrowing of money;
     (d) leases or subleases granted to others, easements, rights-of-way,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances, in each case incidental to the
ownership of property or assets or the ordinary conduct of the business of the
Company or any of its Subsidiaries, or Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;
     (e) Liens securing Indebtedness or other obligations of a Subsidiary to the
Company or to a Subsidiary Guarantor;
     (f) any interest of title of a lessor under, and Liens arising from uniform
commercial code financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement;
     (g) Liens existing as of the Closing Date and reflected in Schedule 10.4;
     (h) Liens incurred after the Closing Date given to secure the payment of
the price incurred (or Indebtedness incurred to fund such payment) in connection
with the acquisition, construction, repair, development, or improvement of
property (other than accounts receivable or inventory) useful and intended to be
used in carrying on the business of the Company or a Subsidiary, including Liens
existing on such property at the time of acquisition or construction thereof or
Liens incurred within 365 days of such acquisition or completion of such
construction, repair or development, or improvement, provided that (i) the Lien
shall attach solely to the property acquired, purchased, constructed, repaired,
developed, or improved, and, if required by the terms of the instrument
originally creating such Lien, the proceeds thereof, general intangibles related
thereto, and other property which is an improvement to or is acquired for
specific use in connection with such property; (ii) at the time of acquisition,
construction, repair, development, or improvement of such property (or, in the
case of any Lien incurred within three hundred sixty-five (365) days of such
acquisition or completion of such construction, repair, development or
improvement, at the time of the incurrence of the Indebtedness secured by such
Lien), the aggregate amount remaining unpaid on all Indebtedness secured by
Liens on such property, whether or not assumed by the Company or a Subsidiary,
shall not exceed the lesser of (y) the cost of such acquisition, construction,
repair, development, or improvement plus related financing costs or (z) the Fair
Market Value of such property (as determined in good faith by one or more
officers of the Company to whom authority to enter into the transaction has been
delegated by the board of directors of the Company); and (iii) at the time of
such incurrence and after giving effect thereto, no Default or Event of Default
would exist;

-27-



--------------------------------------------------------------------------------



 



     (i) any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into the Company or a Subsidiary or its
becoming a Subsidiary (other than pursuant to Section 9.6), or any Lien existing
on any property acquired by the Company or any Subsidiary at the time such
property is so acquired (whether or not the Indebtedness secured thereby shall
have been assumed), provided that (i) no such Lien shall have been created or
assumed in contemplation of such consolidation or merger or such Person’s
becoming a Subsidiary or such acquisition of property, (ii) each such Lien shall
extend solely to the item or items of property so acquired and, if required by
the terms of the instrument originally creating such Lien, the proceeds thereof,
general intangibles related thereto, and other property which is an improvement
to or is acquired for specific use in connection with such acquired property,
and (iii) at the time of such incurrence and after giving effect thereto, no
Default or Event of Default would exist;
     (j) Liens securing Indebtedness and other obligations on property or assets
of the Company or its Subsidiaries which Liens were given after the Closing
Date, provided the Company makes, or causes to be made, effective provision
whereby the Notes will be equally and ratably secured with any and all other
obligations thereby secured, such security to be pursuant to an agreement
reasonably satisfactory to the Required Holders and, in any such case, the Notes
shall have the benefit, to the fullest extent that, and with such priority as,
the holders of the Notes may be entitled under applicable law, of an equitable
Lien on such property;
     (k) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (g), (h), (i) and (j) of this Section 10.4, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
unpaid principal amount of the Indebtedness or other obligations secured thereby
shall not be increased on or after the date of any extension, renewal or
replacement, and (iii) at such time and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;
     (l) Liens on equity interests of a joint venture owned by the Company or
any Subsidiary to the extent securing Indebtedness of such joint venture and any
Guaranty by the Company or any Subsidiary of such Indebtedness;
     (m) rights of first refusal, purchase options and similar rights granted
pursuant to joint venture agreements, stockholder agreements, organic documents
and similar documents and agreements;
     (n) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions; and
     (o) Liens securing Priority Debt of the Company or any Subsidiary, provided
that the aggregate principal amount of any such Priority Debt shall be permitted
by Section 10.3, and, provided further that, no such Liens permitted by this
Section 10.4(o) may secure any obligations under the Bank Credit Agreement.

-28-



--------------------------------------------------------------------------------



 



     Section 10.5. Sales of Assets. The Company will not, and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a substantial part of the assets of the Company and its
Subsidiaries if such assets are sold in an arms length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the Net Proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below,
such excess Net Proceeds, the “Excess Proceeds”) shall be used within 365 days
of such sale, lease or disposition, in any combination:
     (1) to acquire productive assets (including equity interests in a Person
becoming a Subsidiary) used or useful in carrying on the business of the Company
and its Subsidiaries and having a value at least equal to the value of such
assets sold, leased or otherwise disposed of and/or to make capital expenditures
in respect of the Company’s or its Subsidiaries’ business; and/or
     (2) to prepay, retire or defease Senior Indebtedness of the Company and/or
its Subsidiaries, provided that the Company shall, in accordance with
Section 8.8, offer to prepay each outstanding Note in a principal amount, which
equals the Ratable Portion for such Note. For the purposes of this subparagraph
2, the Company shall be deemed to have satisfied its obligations to prepay
Senior Indebtedness to the extent that the Company has offered to prepay the
Senior Notes or any other Senior Indebtedness with similar prepayment
requirements and any holders have declined such offer of prepayment.
A sale, lease or other disposition of assets shall be deemed to be a
“Substantial Part” of the assets of the Company and its Subsidiaries if the book
value of such assets, when added to the book value of all other assets sold,
leased or otherwise disposed of by the Company and its Subsidiaries during any
period of 12 consecutive months, exceeds 10% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the fiscal year of
the Company immediately preceding such sale, lease or other disposition);
provided that there shall be excluded from any determination of a “Substantial
Part” any (i) sale, lease or disposition of assets in the ordinary course of
business of the Company and its Subsidiaries, (ii) transfer of assets from the
Company to any Subsidiary or from any Subsidiary to the Company or a Subsidiary,
(iii) sale or transfer of property acquired by the Company or any Subsidiary
after the date of this Agreement to any Person within 365 days following the
acquisition or construction of such property by the Company or any Subsidiary if
the Company or a Subsidiary shall concurrently with such sale or transfer, lease
such property, as lessee; (iv) sale or disposition of machinery, equipment and
other assets (including but not limited to real property and buildings,
structures and improvements thereon) no longer used or useful in the conduct of
the business of the Company or its Subsidiaries; and (v) any sale, lease, or
dispositions the Excess Proceeds of which have been applied pursuant to items
(1) and/or (2) above.
     Section 10.6. Merger and Consolidation. The Company will not, and will not
permit any of its Subsidiaries to, consolidate with or merge with any other
Person or convey, transfer or

-29-



--------------------------------------------------------------------------------



 



lease substantially all of its assets in a single transaction or series of
transactions to any Person; provided that:
     (1) any Subsidiary of the Company may (x) consolidate with or merge with,
or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Subsidiary so
long as in any merger or consolidation involving the Company, the Company shall
be the surviving or continuing corporation or (ii) any other Person so long as
the survivor is the Subsidiary, or (y) convey, transfer or lease all of its
assets in compliance with the provisions of Section 10.5; and
     (2) the foregoing restriction does not apply to the consolidation or merger
of the Company with, or the conveyance, transfer or lease of substantially all
of the assets of the Company in a single transaction or series of transactions
to, any Person so long as:
     (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent entity organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;
     (b) if the Company is not the Successor Corporation, such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement (and each Supplement thereto) and the Notes
(pursuant to such agreements and instruments as shall be reasonably satisfactory
to the Required Holders), and the Successor Corporation shall have caused to be
delivered to each holder of Notes (A) an opinion of nationally recognized
independent counsel, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and (B) an
acknowledgment from each Subsidiary Guarantor that the Subsidiary Guaranty
continues in full force and effect; and
     (c) immediately after giving effect to such transaction no Default or Event
of Default would exist (it being agreed that, for purposes of determining
compliance with Sections 10.1 and 10.2, such transaction shall be treated on a
pro forma basis for the relevant period as having been consummated as of the
last day of the immediately preceding fiscal quarter).
     Section 10.7. Transactions with Affiliates. The Company will not and will
not permit any Subsidiary to enter into or permit to exist any transaction or
series of transactions, whether or not in the ordinary course of business, with
any Affiliate (other than the Company or a Subsidiary Guarantor) other than
(i) where such transactions are on terms and conditions not materially less as
favorable to the Company or such Subsidiary taken as a whole, as would be
obtainable in a comparable arm’s-length transaction with a Person other than an
officer, director, shareholder, Subsidiary or Affiliate, (ii) provided that no
Default or Event of Default shall result therefrom, transactions involving
payments to the France Family individually (or family-related entities

-30-



--------------------------------------------------------------------------------



 



controlled by France Family members) or to NASCAR in the ordinary course of
business in accordance with past practices of the Credit Parties, (iii) any
employment agreement or arrangement, equity award, equity option or cash and/or
equity settled equity appreciation agreement or plan, employee benefit plan,
officer or director indemnification agreement, severance agreement, consulting
agreement or other compensation plan or arrangement entered into by the Company
or any of its Subsidiaries in the ordinary course of business, and payments,
awards, grants or issuance of securities pursuant thereto, (iv) transactions
with a Person that is an Affiliate of the Company solely because the Company
owns, directly or indirectly, an equity interest in, or otherwise controls, such
Person and/or has nominated or appointed a person to the board of directors of
that Person, (v) (a) Guarantees by the Company or any of its Subsidiaries of
obligations of joint ventures in the ordinary course of business and (b) pledges
by the Company or any Subsidiary of equity interests in joint ventures for the
benefit of lenders or other creditors of such joint ventures, and (vi)
transactions entered into by a Person prior to the time such Person becomes a
Subsidiary or is merged or consolidated into the Company or a Subsidiary
(provided such transaction is not entered into in contemplation of such event).
     Section 10.8. Terrorism Sanctions Regulations. The Company will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti Terrorism Order or (b) engage
in any dealings or transactions with any such Person.
Section 11. Events of Default.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) the Company defaults in the performance of or compliance with any term
contained in Section 10 or any covenant in a Supplement which specifically
provides that it shall have the benefit of this paragraph (c) or any Subsidiary
Guarantor defaults in the performance of or compliance with any term of the
Subsidiary Guaranty beyond any period of grace or cure period provided with
respect thereto; or
     (d) the Company defaults in the performance of or compliance with any term
contained herein or in any Supplement (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default or (ii) the Company receiving written notice of such
default from any holder of a Note (any such

-31-



--------------------------------------------------------------------------------



 



written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Section 11); or
     (e) any Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor (other than upon a
Guarantor Release in accordance with the terms of Section 2.3(b) hereof), or any
Subsidiary Guarantor or any party by, through or on account of any such Person,
challenges the validity, binding nature or enforceability of any such Subsidiary
Guaranty; or
     (f) any representation or warranty made in writing by or on behalf of the
Company or Subsidiary Guarantor in this Agreement or any Subsidiary Guaranty or
by any officer of the Company or any Subsidiary Guarantor in any writing
furnished in connection with the transactions contemplated hereby or by any
Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or
     (g) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Indebtedness other than the Notes that is outstanding in an aggregate
principal amount of at least $20,000,000 beyond any period of grace or cure
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any instrument,
mortgage, indenture or other agreement relating to any Indebtedness other than
the Notes in an aggregate principal amount of at least $20,000,000 or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared, due and payable or one or more
Persons has the right to declare such Indebtedness to be due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), the Company or
any Subsidiary has become obligated to purchase or repay Indebtedness other than
the Notes before its regular maturity or before its regularly scheduled dates of
payment in an aggregate outstanding principal amount of at least $20,000,000 or
one or more Persons have the right to require the Company or any Subsidiary to
purchase or repay such Indebtedness; or
     (h) the Company, any Material Subsidiary or any Subsidiary Guarantor (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated, or
(vi) takes corporate action for the purpose of any of the foregoing; or

-32-



--------------------------------------------------------------------------------



 



     (i) a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by the Company, any of its Material
Subsidiaries or any Subsidiary Guarantor, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, any of its Material Subsidiaries or any Subsidiary
Guarantor, or any such petition shall be filed against the Company, any of its
Material Subsidiaries or any Subsidiary Guarantor and such petition shall not be
dismissed within 60 days; or
     (j) a final judgment or judgments at any one time outstanding for the
payment of money aggregating in excess of $20,000,000 (to the extent not covered
by insurance) are rendered against one or more of the Company, its Material
Subsidiaries or any Subsidiary Guarantor and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
     (k) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under Section 4042 of ERISA to terminate or appoint
a trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $20,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that could increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
Section 12. Remedies on Default, Etc.
     Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (h) or (i) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (h) or described in clause (vi) of
paragraph (h) by virtue of the fact that such

-33-



--------------------------------------------------------------------------------



 



clause encompasses clause (i) of paragraph (h)) has occurred, all the Notes of
every Series then outstanding shall automatically become immediately due and
payable.
     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in aggregate principal amount of the Notes at
the time outstanding may at any time at its or their option, by notice or
notices to the Company, declare all the Notes then outstanding to be immediately
due and payable.
     (c) If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing with respect to any Notes, any holder or holders
of Notes at the time outstanding affected by such Event of Default may at any
time, at its or their option, by notice or notices to the Company, declare all
the Notes held by such holder or holders to be immediately due and payable.
     Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
     Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
     Section 12.3. Rescission. At any time after the Notes have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the holders of
not less than 51% in aggregate principal amount of the Notes then outstanding,
by written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount on any Notes that are due and payable and
are unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant

-34-



--------------------------------------------------------------------------------



 



to Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to any Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.
     Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
Section 13. Registration; Exchange; Substitution of Notes.
     Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
     Section 13.2. Transfer and Exchange of Notes. (a) Subject to
Section 13.2(b), upon surrender of any Note to the Company at the address and to
the attention of the designated officer (all as specified in Section 18(iv)),
for registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
ten Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) of the same Series (and of the same tranche if
such Series has separate tranches) in exchange therefor, in an aggregate
principal amount equal to the unpaid principal amount of the surrendered Note.
Each such new Note shall be payable to such Person as such holder may request
and shall be substantially in the form of the Note of such Series originally
issued hereunder or pursuant to any Supplement. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of

-35-



--------------------------------------------------------------------------------



 



transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.3, provided, that in lieu thereof
such holder may (in reliance upon information provided by the Company, which
shall not be unreasonably withheld) make a representation to the effect that the
purchase by any transferee of any Note will not constitute a non-exempt
prohibited transaction under section 406(a) of ERISA.
     The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.
     (b) Each holder hereby agrees that it will not offer for sale or sell any
of its Notes or disclose any Confidential Information to any prospective
transferee of the Notes, other than to an Affiliate of such holder, to another
holder or to a lender under the Bank Credit Agreement, without first delivering
written notice to the Company (a “Right of First Offer Notice”) of its intent to
sell such Notes and disclose such Confidential Information. Such Right of First
Offer Notice shall contain a reasonably detailed description of the proposed
terms of such sale, including, without limitation, the proposed purchase price
(the “Proposed Purchase Price”) for the Notes and the names of up to ten
(10) prospective purchasers. If the Company so desires, it may, within 5
Business Days of the receipt of such Right of First Offer Notice, inform such
holder in writing of its intent to purchase, or have an Affiliate or
Institutional Investor designated by the Company purchase, the Notes (a
“Purchase Notice”) from the holder delivering such Right of First Offer Notice
at the Proposed Purchase Price, provided, however, that if at such time a
Default or Event of Default shall have occurred and be continuing, the Company
shall not purchase, and shall not allow any Affiliate or Institutional Investor
designated by the Company to purchase, the Notes of the holder delivering such
Right of First Offer Notice, unless the Company, or such Affiliate or
Institutional Investor, shall make an offer to purchase Notes, pro rata, from
all holders at the same time and upon the same terms in accordance with
Section 8.5(b). The aggregate principal amount of the Notes specified in such
Purchase Notice shall be purchased by the Company, or such Affiliate or
Institutional Investor, for the Proposed Purchase Price, together with accrued
interest on such Notes to the purchase date, on the date specified by the
Company in the Purchase Notice which shall be not more than 30 days following
delivery of such Purchase Notice. If such holder does not receive a Purchase
Notice from the Company within 5 Business Days after the delivery of the Right
of First Offer Notice, such holder shall have the right to sell its Notes to one
or more of the prospective purchasers identified in the Right of First Offer
Notice for a price which is not less than the Proposed Purchase Price for a
period of 120 days from the date of such Right of First Offer Notice. In the
event that the prospective purchasers identified by a holder in a Right of First
Offer Notice shall decline to purchase the Notes within such 120 day period,
then the holder may identify up to 10 additional Institutional Investors through
a new Right of First Offer Notice.
     Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note

-36-



--------------------------------------------------------------------------------



 



(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver not more than 10
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.
Section 14. Payments on Notes.
     Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, Make Whole Amount and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Banc of America
Securities LLC in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
     Section 14.2. Home Office Payment. So long as any Purchaser or Additional
Purchaser or such Purchaser’s nominee or such Additional Purchaser’s nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount and interest by the
method and at the address specified for such purpose for such Purchaser on
Schedule A hereto or, in the case of any Additional Purchaser, Schedule A
attached to any Supplement pursuant to which such Additional Purchaser is a
party, or by such other method or at such other address as such Purchaser or
Additional Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser or Additional Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. Prior
to any sale or other disposition of any Note held by any Purchaser or Additional
Purchaser or such Person’s nominee, such Person will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note.

-37-



--------------------------------------------------------------------------------



 



Section 15. Expenses, Etc.
     Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel for the Purchasers or
any Additional Purchasers and, if reasonably required by the Required Holders in
connection with the protection or enforcement of remedies, local or other
counsel) incurred by each Purchaser and each Additional Purchaser and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement (including
any Supplement) or the Notes (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement (including any Supplement) or the Notes
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement (including any
Supplement) or the Notes, or by reason of being a holder of any Note, and
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes. The Company will pay, and will save each
Purchaser, each Additional Purchaser and each other holder of a Note harmless
from, all claims in respect of any fees, costs or expenses if any, of brokers
and finders (other than those, if any, retained by a Purchaser or other holder
in connection with its purchase of the Notes).
     Section 15.2. Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Supplement or the
Notes, and the termination of this Agreement or any Supplement.
Section 16. Survival of Representations and Warranties; Entire Agreement.
     All representations and warranties contained herein or in any Supplement
shall survive the execution and delivery of this Agreement, such Supplement and
the Notes, the purchase or transfer by any Purchaser or any Additional Purchaser
of any such Note or portion thereof or interest therein and the payment of any
Note may be relied upon by any subsequent holder of any such Note, regardless of
any investigation made at any time by or on behalf of any Purchaser or any
Additional Purchaser or any other holder of any such Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement or any Supplement shall be deemed
representations and warranties of the Company under this Agreement; provided,
that the representations and warranties contained in any Supplement shall only
be made for the benefit of the Additional Purchasers which are party to such
Supplement and the holders of the Notes issued pursuant to such Supplement,
including subsequent holders of any Note issued pursuant to such Supplement, and
shall not require the consent of the holders of existing Notes. Subject to the
preceding sentence, this Agreement (including every Supplement) and the Notes
embody the entire agreement and understanding between the Purchasers and the
Additional Purchasers and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.

-38-



--------------------------------------------------------------------------------



 



Section 17. Amendment and Waiver.
     Section 17.1. Requirements. (a) This Agreement (including any Supplement)
and the Notes may be amended, and the observance of any term hereof or of the
Notes may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Company and the Required Holders, except that
(i) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6
or 21 hereof or the corresponding provision of any Supplement, or any defined
term (as it is used in any such Section or such corresponding provision of any
Supplement), will be effective as to any holder of Notes unless consented to by
such holder of Notes in writing, and (ii) no such amendment or waiver may,
without the written consent of all of the holders of Notes at the time
outstanding affected thereby, (A) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount on, the Notes, (B)
change the percentage of the principal amount of the Notes the holders of which
are required to consent to any such amendment or waiver, or (C) amend any of
Sections 8, 11(a), 11(b), 12, 17 or 20.
          (b) Supplements. Notwithstanding anything to the contrary contained
herein, the Company may enter into any Supplement providing for the issuance of
one or more Series of Additional Notes consistent with Sections 2.2 hereof
without obtaining the consent of any holder of any other Series of Notes.
     Section 17.2. Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, any Supplement or of the Notes. The Company will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to the provisions of this Section 17 to each holder of outstanding Notes
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.
     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or any Supplement unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support is
concurrently provided, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.
     (c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to

-39-



--------------------------------------------------------------------------------



 



provide such written consent as a condition to such transfer shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.
     Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.
     Section 17.4. Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
Section 18. Notices.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by a recognized overnight delivery service (with charges prepaid). Any such
notice must be sent:
     (i) if to a Purchaser or such Purchaser’s nominee, to such Purchaser or
such Purchaser’s nominee at the address specified for such communications in
Schedule A to this Agreement, or at such other address as such Purchaser or such
Purchaser’s nominee shall have specified to the Company in writing pursuant to
this Section 18;
     (ii) if to an Additional Purchaser or such Additional Purchaser’s nominee,
to such Additional Purchaser or such Additional Purchaser’s nominee at the
address specified for such communications in Schedule A to any Supplement, or at
such other address as such Additional Purchaser or such Additional Purchaser’s
nominee shall have specified to the Company in writing,
     (iii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing pursuant to
this Section 18, or

-40-



--------------------------------------------------------------------------------



 



     (iv) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to the
General Counsel, or at such other address as the Company shall have specified to
the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
Section 19. Reproduction of Documents.
     This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing or by any
Additional Purchaser (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser or any Additional Purchaser, may be reproduced by such
Purchaser or such Additional Purchaser by any photographic, photostatic,
electronic, digital, or other similar process and such Purchaser or such
Additional Purchaser may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser or
such Additional Purchaser in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
Section 20. Confidential Information.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or any Additional Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser as being confidential information of the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser or such Additional
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or such Additional
Purchaser or any Person acting on such Purchaser’s or such Additional
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser or such
Additional Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
or such Additional Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser and each Additional Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser or such Additional Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser or such
Additional Purchaser, provided that such Purchaser or such Additional Purchaser
may deliver or disclose Confidential Information to (i) such Purchaser’s or such
Additional Purchaser’s directors, trustees, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the

-41-



--------------------------------------------------------------------------------



 



administration of the investment represented by such Purchaser’s or such
Additional Purchaser’s Notes), (ii) such Purchaser’s or such Additional
Purchaser’s financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which such Purchaser or such Additional Purchaser
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which such Purchaser or such Additional Purchaser offers to
purchase any security of the Company (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser or such Additional Purchaser, (vii) the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agency that requires access to information
about such Purchaser’s or such Additional Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser or such Additional Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser or such Additional Purchaser is a party or (z) if an Event
of Default has occurred and is continuing, to the extent such Purchaser or such
Additional Purchaser may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under such Purchaser’s or such Additional Purchaser’s Notes, the
Subsidiary Guaranty and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
Section 21. Substitution of Purchaser.
     Each Purchaser and each Additional Purchaser shall have the right to
substitute any one of its Affiliates as the purchaser of the Notes that it has
agreed to purchase hereunder, by written notice to the Company, which notice
shall be signed by both such Purchaser or such Additional Purchaser and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser or such Additional Purchaser in
this Agreement (other than in this Section 21), shall be deemed to refer to such
Affiliate in lieu of such original Purchaser or such original Additional
Purchaser. In the event that such Affiliate is so substituted as a Purchaser or
an Additional Purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser or such original Additional Purchaser all of the Notes
then held by such Affiliate, upon receipt by the Company of notice of such
transfer, any reference to such Affiliate as a “Purchaser” or an “Additional
Purchaser” in this Agreement (other than in this Section 21), shall no longer be
deemed to refer to such Affiliate, but shall refer to such original Purchaser or
such original

-42-



--------------------------------------------------------------------------------



 



Additional Purchaser, and such original Purchaser or such original Additional
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.
Section 22. Miscellaneous.
     Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement (including all covenants and other agreements
contained in any Supplement) by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
     Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
     Section 22.3. Accounting Terms. All accounting terms used herein, which are
not expressly defined in this Agreement, have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with the covenants set out in
this Agreement, any election by the Company to measure an item of Indebtedness
using fair value (as permitted by Statement of Financial Accounting Standards
Nos. 157 or 159) shall be disregarded and such determination shall be made by
valuing indebtedness at 100% of the outstanding principal thereof. If the
Company notifies the Purchasers that it wishes to amend any covenant in
Sections 10.1, 10.2 or 10.3 to eliminate the effect of any change in GAAP on the
operation of such covenant, then the Company’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Company and the
Required Holders.
     Section 22.4. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 22.5. Construction. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein,

-43-



--------------------------------------------------------------------------------



 



so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
     Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 22.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
     Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
          (b) The Company consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding of the nature referred to
in Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
          (c) Nothing in this Section 22.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

-44-



--------------------------------------------------------------------------------



 



          (d) The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Notes or any other document
executed in connection herewith or therewith.
* * * * *

-45-



--------------------------------------------------------------------------------



 



          The execution hereof by the Purchasers shall constitute a contract
among the Company and the Purchasers for the uses and purposes hereinabove set
forth. This Agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

            Very truly yours,

International Speedway Corporation
      By:   /s/ Daniel W. Houser         Name:   Daniel W. Houser       
Title:   Senior Vice President
and Chief Financial Officer   

-46-



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            The Lincoln National Life Insurance Company
      By:   Delaware Investment Advisers, a series of         Delaware
Management Business Trust,         Attorney in Fact            By   /s/ Frank G.
LaTorraca         Name:   Frank G. LaTorraca        Title:   Vice President     
  Metropolitan Life Insurance Company
General American Life Insurance Company
      By:   Metropolitan Life Insurance Company,its         Investment Manager 
          By   /s/ Judith A. Gulotta         Name:   Judith A. Gulotta       
Title:   Managing Director   

-47-



--------------------------------------------------------------------------------



 



Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Additional Notes” is defined in Section 2.2.
     “Additional Purchasers” means purchasers of Additional Notes.
     “Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to independently (or collectively with other Credit Parties and their
Subsidiaries) vote 25% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. All Subsidiaries shall be deemed to be Affiliates.
     “Anti-Terrorism Order” means Executive Order No. 13,224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.
     “Asset Sale Prepayment Date” is defined in Section 8.8.
     “Asset Sale Response Date” is defined in Section 8.8.
     “Bank Credit Agreement” means the Revolving Credit Agreement dated as of
November 19, 2010 by and among the Company, Wells Fargo Bank, N.A., as
administrative agent, and the other financial institutions party thereto, as
amended, restated, joined, supplemented or otherwise modified from time to time,
and any renewals, extensions or replacements thereof which constitute the
primary bank credit facility of the Company and its Subsidiaries.
     “Bank Lenders” means the banks and financial institutions party to the Bank
Credit Agreement.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
Schedule 10.4
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     “Capital Stock” means all shares, options, warrants, general or limited
partnership interest, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).
     “Change in Control” is defined in Section 8.7(f).
     “Closing” is defined in Section 3.
     “Closing Date” means the date of the Closing.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Company” means International Speedway Corporation, a Florida corporation.
     “Confidential Information” is defined in Section 20.
     “Consolidated EBITDA” means, for any period, the sum of (a) Consolidated
Net Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes determined on a consolidated basis in accordance with
GAAP, (iii) depreciation and amortization expense (including, without
limitation, the amortization of finance charges) determined on a consolidated
basis in accordance with GAAP, and (iv) non-recurring non-cash charges
(excluding non-recurring non-cash charges resulting in reserves from which
future cash expenditures will be made), including, but not limited to,
(A) charges incurred in accordance with SFAS 141 and 142 and (B) charges
(whether or not given effect on a cumulative or retroactive basis) resulting
from the adoption of, or any change to, accounting rules and standards, in each
case as determined in accordance with GAAP, minus (c) to the extent included in
the determination of Consolidated Net Income for such period, Consolidated
Interest Income, plus/minus (d) to the extent included in the determination of
Consolidated Net Income for such period, losses or earnings attributable to
equity investments by the Company and its Subsidiaries in unconsolidated
Subsidiaries and joint ventures, minus (e) to the extent included in the
determination of Consolidated Net Income for such period, non-recurring non-cash
gains (whether or not given effect on a cumulative or retroactive basis)
resulting from the adoption of, or any change to, accounting rules and
standards, as determined in accordance with GAAP.
     “Consolidated Funded Indebtedness” means as of any date of determination
the total amount of all Indebtedness of the Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP. For purposes of
calculating Leverage Ratio, the Kansas Speedway Corporation Guaranty shall not
be Consolidated Funded Indebtedness.

-49-



--------------------------------------------------------------------------------



 



     “Consolidated Interest Expense” means of the Company and its Subsidiaries,
for any period, determined on a consolidated basis in accordance with GAAP, all
interest expense of the Company and its Subsidiaries including the interest
component relating to Capital Lease Obligations expensed during such period
(whether or not actually paid during such period), as determined in accordance
with GAAP. For purposes of calculating the Interest Coverage Ratio, the Kansas
Speedway Corporation Guaranty shall not be Consolidated Interest Expense.
     “Consolidated Interest Income” shall mean, for any period, all interest
income of the Company and its Subsidiaries, as determined in accordance with
GAAP.
     “Consolidated Net Income” means, for any period, for any period, net income
(excluding extraordinary items) after taxes for such period of the Company and
its Subsidiaries on a consolidated basis, as determined in accordance with GAAP.
     “Consolidated Net Worth” means the consolidated stockholder’s equity of the
Company and its Subsidiaries, as defined according to GAAP.
     “Consolidated Total Assets” means, as of any date of determination, the
total amount of all assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
     “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
     “Default Rate” means with respect to the Notes of any Series that rate of
interest that is 2% per annum above the rate of interest stated in clause (a) of
the first paragraph of the Notes of such Series (and of such tranche if such
Series has separate tranches).
     “Disqualified Stock” means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the repayment in full of the Notes; provided that only the
portion of Capital Stock which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, that if such Capital Stock is issued to any employee or to any plan for
the benefit of employees of the Company or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Company in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, that any class
of Capital Stock of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Capital Stock that is not
Disqualified Stock shall not be deemed to be Disqualified Stock. The amount (or
principal amount) of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Company and its
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to

-50-



--------------------------------------------------------------------------------



 



any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.
     “Domestic Subsidiary” means any Subsidiary of the Company, whether
presently or hereafter created or existing, that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
     “Electronic Delivery” is defined in Section 7.1(a).
     “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
     “Event of Default” is defined in Section 11.
     “Excess Proceeds” is defined in Section 10.5.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Subsidiaries” shall mean each of 380 Development LLC, Kansas
Speedway Development Corporation and Daytona Beach Property Headquarters
Building, LLC.
     “Fair Market Value” means, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors.
     “France Family” means the France Family Group, as defined in Amendment
No. 16 to Schedule 13G filed with the SEC by the France Family Group on
February 16, 2010, as further amended from time to time.
     “GAAP” means those generally accepted accounting principles as in effect
from time to time in the United States of America.

-51-



--------------------------------------------------------------------------------



 



     “Governmental Authority” means
     (a) the government of
     (i) the United States of America or any state or other political
subdivision thereof, or
     (ii) any jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which has jurisdiction over any properties of
the Company or any Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
     “Guarantor Release” is defined in Section 2.3(b).
     “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such Indebtedness or obligation or any property
constituting security therefor primarily for the purpose of assuring the owner
of such Indebtedness or obligation of the ability of any other Person to make
payment of the Indebtedness or obligation;
     (b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;
     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Indebtedness or obligation of the
ability of any other Person to make payment of the Indebtedness or obligation;
or
     (d) otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.
     In any computation of the Indebtedness or other liabilities of the obligor
under any Guaranty, the Indebtedness or other obligations that are the subject
of such Guaranty shall be assumed to be direct obligations of such obligor.
     “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited

-52-



--------------------------------------------------------------------------------



 



to, asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
     “Hedging Obligations” of any Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
     “Hedging Transactions” of any Person means (a) any transaction (including
an agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any similar transaction (including any option
with respect to any of these transactions) or any combination thereof, whether
or not any such transaction is governed by or subject to any master agreement
and (b) any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
     “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.
     “Indebtedness” with respect to any Person means, at any time, without
duplication,
     (a) all obligations of such Person for borrowed money;
     (b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
     (c) all obligations of such Person in respect of the deferred purchase
price of property or services (other than trade payables incurred in the
ordinary course of business);
     (d) all obligations of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person;

-53-



--------------------------------------------------------------------------------



 



     (e) all Capital Lease Obligations of such Person;
     (f) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit;
     (g) all Guarantees of such Person of the type of Indebtedness described in
clauses (a) through (f) hereof;
     (h) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(excluding a lien on equity interests in a joint venture securing any
obligations of such joint venture);
     (i) all obligations of such Person with respect to Disqualified Stock;
     (j) Off-Balance Sheet Liabilities; and
     (k) all Hedging Obligations.
     The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.
     Notwithstanding the foregoing, the following shall not constitute or be
deemed “Indebtedness”:
     (i) any Indebtedness which has been defeased in accordance with GAAP or
defeased pursuant to the deposit or cash and cash equivalents (in an amount
sufficient to satisfy all such Indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such Indebtedness, and subject to no other Liens, and the other applicable terms
of the instrument governing such Indebtedness;
     (ii) in connection with the purchase by the Company or any Subsidiary of
any property, the term “Indebtedness” will exclude post closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a closing purchase price adjustment or such payment depends on
the performance of such property after the closing; provided, however, that, at
the time of closing, the amount of any such payment is not determinable and, to
the extent such payment at a later date becomes finally fixed and determined by
the parties to the purchase, the amount is paid within 30 days after such date;
and
     (iii) current and long term deferred income, current and deferred income
taxes payable, capitalized payments in lieu of property taxes in accordance with
GAAP, liabilities arising as a result of outstanding gift certificates and any
loyalty rewards obligations and expenses, in each case accrued in the ordinary
course of business.

-54-



--------------------------------------------------------------------------------



 



     “Indenture” means the Indenture, dated as of April 23, 2004 pertaining to
the Company’s 5.40% Notes due 2014, as amended or supplemented from time to
time.
     “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of more than $2,000,000 of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.
     “Interest Coverage Ratio” shall mean, with respect to the Company and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter of the Company and its Subsidiaries, the ratio of
(a) Consolidated EBITDA for such period, to (b) Consolidated Interest Expense
for such period; provided, however, that the Interest Coverage Ratio may be
adjusted from time to time with the mutual consent of the Company and the
Required Holders to reflect the postponement of major race events into
subsequent accounting periods, the rescheduling of major race events and the
occurrence of major race events in different accounting periods. For purposes of
calculating Interest Coverage Ratio for any period of four consecutive quarters,
if during such period the Company or any Subsidiary shall have acquired any
Person or acquired all or substantially all of the operating assets of any
Person during such period, Consolidated Interest Expense and Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such transaction occurred on the first day of such period.
     “Kansas Speedway Corporation Guaranty” shall mean the guaranty by Kansas
Speedway Corporation of the 2002 STAR Bonds in an amount not to exceed
$2,590,000.
     “Lease Rentals” means, for any period, the aggregate amount of fixed rental
or operating lease expense payable by the Company and its Subsidiaries with
respect to leases of real and personal property (excluding Capital Lease
Obligations) determined in accordance with GAAP.
     “Leverage Ratio” means, with respect to the Company and its Subsidiaries on
a consolidated basis for the period of four consecutive fiscal quarters ending
on the last day of any fiscal quarter, the ratio of (a) Consolidated Funded
Indebtedness on the last day of such period to (b) Consolidated EBITDA for such
period; provided, however, that the Leverage Ratio may be adjusted from time to
time with the mutual consent of the Company and the Required Holders to reflect
the postponement of major race events into subsequent accounting periods, the
rescheduling of major race events and the occurrence of major race events in
different accounting periods. For purposes of calculating Leverage Ratio for any
period of four consecutive quarters, if during such period the Company or any
Subsidiary shall have acquired any Person or acquired all or substantially all
of the operating assets of any Person during such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such transaction occurred on the first day of such period.
     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement

-55-



--------------------------------------------------------------------------------



 



(other than an operating lease) or Capital Lease, upon or with respect to any
property or asset of such Person (including, in the case of stock, shareholder
agreements, voting trust agreements and all similar arrangements).
     “Make-Whole Amount” shall have the meaning (i) set forth in Section 8.6
with respect to any Series 2011A Note and (ii) set forth in the applicable
Supplement with respect to any other Series of Notes.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
to perform its obligations under this Agreement (including any Supplement) and
the Notes, (c) the ability of any Subsidiary Guarantor to perform its
obligations under the Subsidiary Guaranty or (d) the validity or enforceability
of this Agreement (including any Supplement), the Notes or the Subsidiary
Guaranty.
     “Material Subsidiary” means, at any time, any Subsidiary of the Company
which, together with all other Subsidiaries of such Subsidiary, accounts for
more than (i) 5% of the consolidated assets of the Company and its Subsidiaries
or (ii) 5% of consolidated revenue of the Company and its Subsidiaries.
     “Memorandum” is defined in Section 5.3.
     “Moody’s” means Moody Investors Service, Inc.
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).
     “Net Proceeds” means the aggregate cash proceeds received by the Company or
any of its Subsidiaries in respect of any sale, lease or other disposition of
assets (an “Asset Sale”), net of:
     (1) the direct costs relating to such Asset Sale, including, without
limitation, legal, accounting and investment banking fees, title and recording
tax expenses and sales commissions, and any relocation and severance expenses
and charges of personnel incurred as a result of the Asset Sale,
     (2) taxes paid or payable or required to be accrued as a liability under
GAAP as a result of the Asset Sale, in each case, after taking into account any
available tax credits or deductions and any tax sharing arrangements,
     (3) amounts required to be applied to the repayment of Indebtedness secured
by a Lien on the properties or assets that were the subject of such Asset Sale,

-56-



--------------------------------------------------------------------------------



 



     (4) all distributions and other payments required to be made to minority
interest holders in Subsidiaries as a result of such Asset Sale, and
     (5) any amounts to be set aside in any reserve established in accordance
with GAAP or any amount placed in escrow, in either case for adjustment in
respect of the sale price of such properties or assets or for liabilities
associated with such Asset Sale and retained by the Company or any of its
Subsidiaries until such time as such reserve is reversed or such escrow
arrangement is terminated, in which case Net Proceeds shall include only the
amount of the reserve so reversed or the amount returned to the Company or its
Subsidiaries from such escrow arrangement, as the case may be
     “Notes” is defined in Section 1.
     “Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute liability on the
balance sheet of such Person.
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
     “Plan” means an “employee pension benefit plan” (as defined in Section 3(3)
of ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
     “Priority Debt” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries
(including all Guaranties of Indebtedness of the Company but excluding
(x) Indebtedness owing to the Company or any other Subsidiary, (y) Indebtedness
outstanding at the time such Person became a Subsidiary, provided that such
Indebtedness shall have not been incurred in contemplation of such person
becoming a Subsidiary, together with any renewal or refinancing thereof so long
as the principal amount thereof is not increased, and (z) all Indebtedness of
any Subsidiary which has also guaranteed the Company’s obligations under the
Notes and this Agreement), and (ii) all Indebtedness of the Company and its
Subsidiaries secured by Liens other than Indebtedness secured by Liens permitted
by subparagraphs (a) through (n), inclusive, of Section 10.4.

-57-



--------------------------------------------------------------------------------



 



     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
     “Purchasers” means the purchasers of the Notes named in Schedule A hereto.
     “QPAM Exemption” means Prohibited Transaction Class Exemption 84 14 issued
by the United States Department of Labor.
     “Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in
Rule 144(a)(1) under the Securities Act.
     “Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the Net Proceeds being so applied to the
prepayment or defeasance of Senior Indebtedness in accordance with
Section 10.5(2), multiplied by (y) a fraction the numerator of which is the
outstanding principal amount of such Note and the denominator of which is the
aggregate principal amount of Senior Indebtedness of the Company and its
Subsidiaries being prepaid or defeased pursuant to Section 10.5(2).
     “Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes of all Series at the time outstanding (exclusive
of Notes then owned by the Company or any of its Affiliates and any Notes held
by parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the Notes).
     “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
     “Senior Indebtedness” means, as of the date of any determination thereof,
all Consolidated Funded Indebtedness, other than Subordinated Indebtedness.
     “Series” means any series of Notes issued pursuant to this Agreement or any
Supplement hereto.
     “Series 2011A Notes” is defined in Section 1 of this Agreement.
     “Subordinated Indebtedness” means all unsecured Indebtedness of the Company
that shall contain or have applicable thereto subordination provisions providing
for the subordination thereof to the obligations of the Company under this
Agreement, any Supplement or the Notes or any other Indebtedness of the Company.

-58-



--------------------------------------------------------------------------------



 



     “Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
     “Subsidiary Guarantor” means each Subsidiary which is party to the
Subsidiary Guaranty.
     “Subsidiary Guaranty” is defined in Section 2.3 of this Agreement.
     “Substantial Part” is defined in Section 10.5 of this Agreement.
     “Supplement” is defined in Section 2.2 of this Agreement.
     “Synthetic Lease” means a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (b) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like Property.
     “Synthetic Lease Obligations” means, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
     “tranche” means all Notes of a Series having the same maturity, interest
rate and schedule for mandatory prepayments.
     “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

-59-



--------------------------------------------------------------------------------



 



[Form of Series 2011A Note]
International Speedway Corporation
4.63% Series 2011A Senior Note Due January 18, 2021

No. [_____]   [Date]       $[__________]   PPN 460335 A*3

     For Value Received, the undersigned, International Speedway Corporation
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Florida, hereby promises to pay to [_____________________]
or registered assigns, the principal sum of [______________] Dollars (or so much
thereof as shall not have been prepaid) on January 18, 2021 with interest
(computed on the basis of a 360 day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 4.63% per annum from the date hereof,
payable semi-annually, on the 18th day of January and July in each year and at
maturity, commencing on July 18, 2011, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to 6.63%, on any overdue payment of interest and,
during the continuance of an Event of Default, on the unpaid balance hereof,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in New York, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of January 18, 2011 (as
from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, to the extent such information is readily
available to the Company) make a representation to the effect that the purchase
by any holder of any Note will not constitute a non-exempt prohibited
transaction under section 406(a) of ERISA. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney
Exhibit 1
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



duly authorized in writing, a new Note for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
     The Company will make required prepayments of principal on the date and in
the amounts specified in the Note Agreement. This Note is subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.
     Pursuant to the Subsidiary Guaranty Agreement dated as of January 18, 2011
(as amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

            International Speedway Corporation
      By           Name:           Title:      

E-1-2



--------------------------------------------------------------------------------



 



         

Form of Subsidiary Guaranty
Exhibit 2.3
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Form of Opinion of General Counsel
to the Company
     The closing opinion of Gary Crotty, General Counsel of the Company, which
is called for by Section 4.4 of the Note Purchase Agreement, shall be dated the
date of Closing and addressed to the Purchasers, shall be satisfactory in scope
and form to each Purchaser and shall be to the effect that:
     1. The Company has the full corporate power and the corporate authority to
conduct the activities in which it is now engaged and is duly licensed or
qualified and is in good standing as a foreign corporation in each jurisdiction
in which the character of the properties owned or leased by it or the nature of
the business transacted by it makes such licensing or qualification necessary
except in jurisdictions where the failure to be so qualified or licensed would
not have a material adverse effect on the business of the Company.
     2. Each Subsidiary is a corporation or similar legal entity, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly licensed or qualified and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or the nature of the business transacted by it makes such licensing
or qualification necessary except in jurisdictions where the failure to be so
qualified or licensed would not have a material adverse effect on the business
of such Subsidiary. All of the issued and outstanding shares of capital stock or
similar equity interests of each such Subsidiary have been duly issued, are
fully paid and non-assessable and are owned by the Company, by one or more
Subsidiaries, or by the Company and one or more Subsidiaries.
     3. The issuance and sale of the Series 2011A Notes, the execution, delivery
and performance by the Company of the Note Purchase Agreement, and the
execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty do not violate any provision of any law or other rule or
regulation of any Governmental Authority applicable to the Company or any such
Subsidiary Guarantor or conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien upon any property of the Company or any such Subsidiary
Guarantor pursuant to the provisions of the Articles or Certificate of
Incorporation or By-laws, or such similar organizational or governing
instrument, as the case may be, of the Company or such Subsidiary Guarantor or
any agreement or other instrument known to such counsel to which the Company or
any such Subsidiary Guarantor is a party or by which the Company or any such
Subsidiary Guarantor may be bound.
     4. There are no actions, suits or proceedings pending or, to the knowledge
of such counsel after due inquiry, threatened against or affecting the Company
or any Subsidiary in any court or before any governmental authority or
arbitration board or tribunal which, if adversely determined, would have a
materially adverse effect on the properties, business, profits or condition,
(financial or otherwise) of the Company and its
Exhibit 4.4(a)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Subsidiaries or the ability of the Company to perform its obligations under the
Note Purchase Agreement and the Series 2011A Notes or on the legality, validity
or enforceability of the Company’s obligations under the Note Purchase Agreement
and the Series 2011A Notes. To the knowledge of such counsel, neither the
Company nor any Subsidiary is in default with respect to any court or
governmental authority, or arbitration board or tribunal.
     The opinion of Gary Crotty shall cover such other matters relating to the
sale of the Notes as each Purchaser may reasonably request and successors and
assigns of the Purchasers shall be entitled to rely on such opinion. With
respect to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and other
officers of the Company and its Subsidiaries.

E-4.4(a)-2



--------------------------------------------------------------------------------



 



Form of Opinion of Special Counsel
to the Company
     The closing opinion of Baker Botts L.L.P., special counsel to the Company,
which is called for by Section 4.4 of the Note Purchase Agreement, shall be
dated the date of Closing and addressed to the Purchasers, shall be satisfactory
in scope and form to each Purchaser and shall be to the effect that:
     1. The Company is a corporation, duly incorporated, validly existing and in
good standing under the laws of its jurisdiction of incorporation and has the
corporate power and authority to execute and perform the Note Purchase Agreement
and to issue the Notes.
     2. The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding contract
of the Company enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
     3. The Series 2011A Notes have been duly authorized by all necessary
corporate action on the part of the Company, have been duly executed and
delivered by the Company and constitute the legal, valid and binding contract of
the Company enforceable against the Company in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
     4. The Subsidiary Guaranty has been duly authorized by all necessary
corporate or other organizational action on the part of each Subsidiary
Guarantor, has been duly executed and delivered by each Subsidiary Guarantor and
constitutes the legal, valid and binding contract of each such Subsidiary
Guarantor enforceable against such Subsidiary Guarantor in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
     5. No approval, consent or withholding of objection on the part of, or
filing, registration or qualification with, any governmental body, Federal or
state, is necessary in connection with the execution and delivery of the Note
Purchase Agreement, the Series 2011A Notes or the Subsidiary Guaranty.
     6. The issuance, sale and delivery of the Series 2011A Notes and the
execution and delivery of the Subsidiary Guaranty by the Subsidiary Guarantors
under the circumstances contemplated by the Note Purchase Agreement and the
Subsidiary
Exhibit 4.4(b)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Guaranty do not, under existing law, require the registration of the
Series 2011A Notes or the Subsidiary Guaranty under the Securities Act of 1933,
as amended, or the qualification of an indenture under the Trust Indenture Act
of 1939, as amended.
     7. Neither the issuance of the Series 2011A Notes nor the application of
the proceeds of the sale of the Series 2011A Notes will violate or result in a
violation of Section 7 of the Securities Exchange Act of 1934, as amended, or
any regulation issued pursuant thereto, including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System.
     8. The Company is not an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.
     The opinion of Baker Botts L.L.P. shall cover such other matters relating
to the sale of the Notes as each Purchaser may reasonably request and successors
and assigns of the Purchasers shall be entitled to rely on such opinion. With
respect to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and other
officers of the Company and its Subsidiaries.

E-4.4(b)-2



--------------------------------------------------------------------------------



 



Form of Opinion of Special Counsel
to the Purchasers
     The closing opinion of Chapman and Cutler LLP, special counsel to the
Purchasers, called for by Section 4.4 of the Note Purchase Agreement, shall be
dated the date of Closing and addressed to each Purchaser, shall be satisfactory
in form and substance to each Purchaser and shall be to the effect that:
     1. The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding contract
of the Company enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).
     2. The Series 2011A Notes have been duly authorized by all necessary
corporate action on the part of the Company, and the Notes being delivered on
the date hereof have been duly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
conveyance and similar laws affecting creditors’ rights generally, and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law).
     3. The issuance, sale and delivery of the Series 2011A Notes and the
execution and delivery of the Subsidiary Guaranty under the circumstances
contemplated by the Note Purchase Agreement and the Subsidiary Guaranty do not,
under existing law, require the registration of the Series 2011A Notes or the
Subsidiary Guaranty under the Securities Act of 1933, as amended, or the
qualification of an indenture under the Trust Indenture Act of 1939, as amended.
     With respect to matters of fact upon which such opinion is based, Chapman
and Cutler LLP, may rely on appropriate certificates of public officials and
officers of the Company and upon representations of the Company and the
Purchasers delivered in connection with the issuance and sale of the
Series 2011A Notes.
     The opinion of Chapman and Cutler LLP is limited to the laws of the State
of New York and the Federal laws of the United States.
Exhibit 4.4(c)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



 
International Speedway Corporation
[Number] Supplement to Note Purchase Agreement
Dated as of                                         
Re: $                                          % Series                     
Senior Notes
Due                     
 
Exhibit S
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



International Speedway Corporation
[Street Address]
[City, State Zip]
Dated as of
____________________, 20__
To the Purchaser(s) named in
Schedule A hereto
Ladies and Gentlemen:
     This [Number] Supplement to Note Purchase Agreement (the “Supplement”) is
between International Speedway Corporation, a Florida corporation (the
“Company”), and the institutional investors named on Schedule A attached hereto
(the “Purchasers”).
     Reference is hereby made to that certain Note Purchase Agreement dated as
of January 18, 2011 (the “Note Purchase Agreement”) between the Company and the
purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meaning as specified in the Note Purchase
Agreement. Reference is further made to Section 4.14 of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Company and each Additional Purchaser shall execute and deliver a
Supplement.
     The Company hereby agrees with the Purchaser(s) as follows:
     1. The Company has authorized the issue and sale of $__________ aggregate
principal amount of its _____% Series ______ Senior Notes due _________, ____
(the “Series ______ Notes”). The Series ____ Notes, together with the
Series 2011A Notes [and the Series ____ Notes] initially issued pursuant to the
Note Purchase Agreement [and the _________ Supplement] and each series of
Additional Notes which may from time to time hereafter be issued pursuant to the
provisions of Section 2.2 of the Note Purchase Agreement, are collectively
referred to as the “Notes” (such term shall also include any such notes issued
in substitution therefor pursuant to Section 13 of the Note Purchase Agreement).
The Series _____ Notes shall be substantially in the form set out in Exhibit 1
hereto with such changes therefrom, if any, as may be approved by the
Purchaser(s) and the Company.
     2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Purchaser,
and each Purchaser agrees to purchase from the Company, Series _____ Notes in
the principal amount set forth opposite such Purchaser’s name on Schedule A
hereto at a price of 100% of the principal amount thereof on the closing date
hereinafter mentioned.

 



--------------------------------------------------------------------------------



 



     3. The sale and purchase of the Series ______ Notes to be purchased by each
Purchaser shall occur at the offices of [______________________] at 10:00 A.M.
Chicago time, at a closing (the “Closing”) on ______, ____ or on such other
Business Day thereafter on or prior to _______, ____ as may be agreed upon by
the Company and the Purchasers. At the Closing, the Company will deliver to each
Purchaser the Series ______ Notes to be purchased by such Purchaser in the form
of a single Series ______ Note (or such greater number of Series ______ Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number [__________________________] at ____________ Bank,
[Insert Bank address, ABA number for wire transfers, and any other relevant wire
transfer information]. If, at the Closing, the Company shall fail to tender such
Series ______ Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.
     4. The obligation of each Purchaser to purchase and pay for the Series
______ Notes to be sold to such Purchaser at the Closing is subject to the
fulfillment to such Purchaser’s satisfaction, prior to the Closing, of the
conditions set forth in Section 4 of the Note Purchase Agreement with respect to
the Series ______ Notes to be purchased at the Closing, and to the following
additional conditions:
     (a) Except as supplemented, amended or superceded by the representations
and warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be correct as of the date of Closing and the Company shall have delivered
to each Purchaser an Officer’s Certificate, dated the date of the Closing
certifying that such condition has been fulfilled.
     (b) Contemporaneously with the Closing, the Company shall sell to each
Purchaser, and each Purchaser shall purchase, the Series ______ Notes to be
purchased by such Purchaser at the Closing as specified in Schedule A.
     5. [Here insert special provisions for Series ______ Notes including
prepayment provisions applicable to Series ______ Notes (including Make-Whole
Amount) and closing conditions applicable to Series ______ Notes].
     6. Each Purchaser represents and warrants that the representations and
warranties set forth in Section 6 of the Note Purchase Agreement are true and
correct on the date hereof with respect to the purchase of the Series ______
Notes by such Purchaser.

- 2 -



--------------------------------------------------------------------------------



 



     7. The Company and each Purchaser agree to be bound by and comply with the
terms and provisions of the Note Purchase Agreement as fully and completely as
if such Purchaser were an original signatory to the Note Purchase Agreement.
     The execution hereof shall constitute a contract between the Company and
the Purchaser(s) for the uses and purposes hereinabove set forth, and this
agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

            International Speedway Corporation
      By           Name:           Title:        

Accepted as of ___________, _____

            [Variation]
      By           Name:           Title:      

- 3 -



--------------------------------------------------------------------------------



 



         

Information Relating to Purchasers

              Principal Amount     of the Series 2011A     Notes to Be
          Name of Purchasers   Purchased
 
       
[Name of Purchaser]
    $  

(1)   All payments by wire transfer of immediately available funds to:      
with sufficient information to identify the source and application of such
funds.   (2)   All notices of payments and written confirmations of such wire
transfers:   (3)   All other communications:

 



--------------------------------------------------------------------------------



 



Supplemental Representations
     The Company represents and warrants to each Purchaser that except as
hereinafter set forth in this Exhibit A, each of the representations and
warranties set forth in Section 5 of the Note Purchase Agreement is true and
correct in all material respects as of the date hereof with respect to the
Series ______ Notes with the same force and effect as if each reference to
“Series 2011A Notes” set forth therein was modified to refer the “Series ______
Notes” and each reference to “this Agreement” therein was modified to refer to
the Note Purchase Agreement as supplemented by the _______ Supplement. The
Section references hereinafter set forth correspond to the similar sections of
the Note Purchase Agreement which are supplemented hereby:
     Section 5.3. Disclosure. The Company, through its agent, Banc of America
Securities LLC has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated ____________ (the “Memorandum”), relating to the transactions
contemplated by the ______ Supplement. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. The Note Purchase Agreement, the
Memorandum, the documents, certificates or other writings delivered to each
Purchaser by or on behalf of the Company in connection with the transactions
contemplated by the Note Purchase Agreement and the _______ Supplement and the
financial statements listed in Schedule 5.5 to the _____ Supplement, taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Since ____________, there
has been no change in the financial condition, operations, business, properties
or prospects of the Company or any Subsidiary except changes that individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect. There is no fact known to the Company that would reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Memorandum or in the other documents, certificates and other writings delivered
to each Purchaser by or on behalf of the Company specifically for use in
connection with the transactions contemplated hereby.
     Section 5.4. Organization and Ownership of Shares of Subsidiaries.
Schedule 5.4 to the ______ Supplement contains (except as noted therein) a
complete and correct list of the Company’s Subsidiaries, and showing, as to each
Subsidiary, the correct name thereof, the jurisdiction of its organization, and
the percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary.
     Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Series __ Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than [______] other Institutional Investors,
each of which has been offered the Series ______ Notes at a private sale for
investment. Neither the Company nor anyone acting

 



--------------------------------------------------------------------------------



 



on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act.
     Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Series ______ Notes to ____________________ and
for general corporate purposes. No part of the proceeds from the sale of the
Series ______ Notes pursuant to the _____ Supplement will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 2% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 2% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
     Section 5.15. Existing Indebtedness; Future Liens. (a) Schedule 5.15 to the
_________ Supplement sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of _____________, since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of the
Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
[Add any additional Sections as appropriate at the time the Series ______ Notes
are issued]

- 2 -



--------------------------------------------------------------------------------



 



[Form of Series ______ Note]
International Speedway Corporation
___% Series ______ Senior Note Due ______________

      No. [_________]   [Date] $[____________]   PPN [____________]

     For Value Received, the undersigned, International Speedway Corporation, a
Florida corporation (herein called the “Company”), a corporation organized and
existing under the laws of the State of ____________, hereby promises to pay to
[________________], or registered assigns, the principal sum of
[________________] Dollars (or so much thereof as shall not have been prepaid)
on _______________, with interest (computed on the basis of a 360-day year of
twelve 30 day months) (a) on the unpaid balance hereof at the rate of ____% per
annum from the date hereof, payable semiannually, on the _____ day of ______ and
______ in each year, commencing on the first of such dates after the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, at a rate per annum from time to time equal to [2%
above the stated rate], on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount, payable [semiannually] as aforesaid
(or, at the option of the registered holder hereof, on demand).
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.
     This Note is one of a series of Senior Notes (the “Notes”) issued pursuant
to a Supplement to the Note Purchase Agreement dated as of January 18, 2011 (as
from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company, the Purchasers named therein and Additional
Purchasers of Notes from time to time issued pursuant to any Supplement to the
Note Purchase Agreement. This Note and the holder hereof are entitled equally
and ratably with the holders of all other Notes of all series from time to time
outstanding under the Note Purchase Agreement to all the benefits provided for
thereby or referred to therein. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided that such holder may (in reliance upon information provided
by the Company, which shall not be unreasonably withheld) make a representation
to the effect that the purchase by such holder of any Note will not constitute a
non-exempt prohibited transaction under Section 406(a) of ERISA. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     This Note is registered with the Company and, as provided in the Note
Purchase Agreement, upon surrender of this Note for registration of transfer,
duly endorsed, or accompanied by a written instrument of transfer duly executed,
by the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note of the same series for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
     [The Company will make required prepayments of principal on the dates and
in the amounts specified in the Note Purchase Agreement.] [This Note is not
subject to regularly scheduled prepayments of principal.] This Note is [also]
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
     Pursuant to the Subsidiary Guaranty Agreement dated as of January 18, 2011
(as amended or modified from time to time, the “Subsidiary Guaranty”), certain
Subsidiaries of the Company have absolutely and unconditionally guaranteed
payment in full of the principal of, Make-Whole Amount, if any, and interest on
this Note and the performance by the Company of its obligations contained in the
Note Purchase Agreement all as more fully set forth in said Subsidiary Guaranty.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            International Speedway Corporation
      By           Name:           Title:        

- 2 -